 1

 2

 3

 4

 5

 6

 7

 8
                      UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11   LONDON WALLACE,                            Case No. 1:19-cv-01199-AWI-SAB

12               Plaintiff,                     ORDER RE STIPULATED PROTECTIVE
                                                ORDER
13         v.
                                                (ECF No. 34)
14   CITY OF FRESNO, et al.,

15               Defendants.

16

17                STIPULATION FOR ENTRY OF PROTECTIVE ORDER

18

19 1.     GOOD CAUSE STATEMENT.
20        1.1.   Defendants’ Contentions.
21        Defendants contend that there is good cause and a particularized need for a
22 protective order to preserve the interests of confidentiality and privacy in peace

23 officer personnel file records and associated investigative or confidential records

24 for the following reasons.

25        First, Defendants contend that peace officers have a federal privilege of
26 privacy in their personnel file records: a reasonable expectation of privacy therein
27 that is underscored, specified, and arguably heightened by the Pitchess protective

28 procedure of California law. See Sanchez v. Santa Ana Police Dept., 936 F.2d


                                            1
 1 1027, 1033-1034 (9th Cir. 1990); Hallon v. City of Stockton, 2012 U.S. Dist.

 2 LEXIS 14665, *2-3, 12-13 (E.D. Cal. 2012) (concluding that “while “[f]ederal law

 3 applies to privilege based discovery disputes involving federal claims,” the “state

 4 privilege law which is consistent with its federal equivalent significantly assists in

 5 applying [federal] privilege law to discovery disputes”); Soto v. City of Concord,

 6 162 F.R.D. 603, 613 n. 4, 616 (N.D. Cal. 1995) (peace officers have

 7 constitutionally-based “privacy rights [that] are not inconsequential” in their police

 8 personnel records); cf. Cal. Penal Code §§ 832.7, 832.8; Cal. Evid. Code §§ 1040-

 9 1047. Defendants further contend that uncontrolled disclosure of such personnel

10 file information can threaten the safety of non-party witnesses, officers, and their

11 families/associates.

12        Second, Defendants contend that municipalities and law enforcement
13 agencies have federal deliberative-executive process privilege, federal official

14 information privilege, federal law enforcement privilege, and federal attorney-

15 client privilege (and/or attorney work product protection) interests in the personnel

16 files of their peace officers – particularly as to those portions of peace officer

17 personnel files that contain critical self-analysis, internal deliberation/decision-

18 making or evaluation/analysis, or communications for the purposes of obtaining or

19 rendering legal advice or analysis – potentially including but not limited to
20 evaluative/ analytical portions of Internal Affairs type records or reports,

21 evaluative/analytical portions of supervisory records or reports, and/or reports

22 prepared at the direction of counsel, or for the purpose of obtaining or rendering

23 legal advice. See Sanchez, 936 F.2d at 1033-1034; Maricopa Audubon Soc’y v.

24 United States Forest Serv., 108 F.3d 1089, 1092-1095 (9th Cir. 1997); Soto, 162

25 F.R.D. at 613, 613 n. 4; Kelly v. City of San Jose, 114 F.R.D. 654, 668-671 (N.D.

26 Cal. 1987); Tuite v. Henry, 181 F.R.D. 175, 176-177 (D. D.C. 1998); Hamstreet v.
27 Duncan, 2007 U.S. Dist. LEXIS 89702 (D. Or. 2007); Admiral Ins. Co. v. United

28 States Dist. Ct., 881 F.2d 1486, 1492, 1495 (9th Cir. 1988). Defendants further


                                             2
 1 contend that such personnel file records are restricted from disclosure by the public

 2 entity’s custodian of records pursuant to applicable California law and that

 3 uncontrolled release is likely to result in needless intrusion of officer privacy;

 4 impairment in the collection of third-party witness information and statements and

 5 related legitimate law enforcement investigations/ interests; and a chilling of open

 6 and honest discussion regarding and/or investigation into alleged misconduct that

 7 can erode a public entity’s     ability to identify and/or implement any remedial
 8 measures that may be required.

 9        Third, Defendants contend that, since peace officers do not have the same
10 rights as other private citizens to avoid giving compelled statements, it is contrary

11 to the fundamental principles of fairness to permit uncontrolled release of officers’

12 compelled statements. See generally Lybarger v. City of Los Angeles, 40 Cal.3d

13 822, 828-830 (1985); cf. U.S. Const., amend V.

14        Accordingly, Defendants contend that, without a protective order preventing
15 such, production of confidential records in the case can and will likely substantially

16 impair defendant public entity’s interests in candid self-critical analysis, frank

17 internal deliberations, obtaining candid information from witnesses, preserving the

18 safety of witnesses, preserving the safety of peace officers and peace officers’

19 families and associates, protecting the privacy officers of peace officers, and
20 preventing pending investigations from being detrimentally undermined by

21 publication of private, sensitive, or confidential information – as can and often

22 does result in litigation.

23        1.2.   Plaintiffs do not agree with and do not stipulate to Defendants’
24 contentions herein above, and nothing in this Stipulation or its associated Order

25 shall resolve the parties’ disagreement, or bind them, concerning the legal

26 statements and claimed privileges set forth above. However, plaintiffs agree that
27 there is Good Cause for a Protective Order consistent with the terms and provisions

28 of this Stipulation so as to preserve the respective interests of the parties without


                                             3
 1 the need to further burden the Court with such issues.

 2         1.3.   The parties jointly contend that there is typically a particularized need
 3 for protection as to any medical or psychotherapeutic records and autopsy

 4 photographs, because of the privacy interests at stake therein. Because of these

 5 sensitive interests, a Court Order should address these documents rather than a

 6 private agreement between the parties.

 7         1.4.   The parties therefore stipulate that there is Good Cause for, and
 8 hereby jointly request that the honorable Court issue/enter, a Protective Order re

 9 confidential documents consistent with the terms and provisions of this Stipulation.

10 However, the entry of a Protective Order by the Court pursuant to this Stipulation

11 shall not be construed as any ruling by the Court on the aforementioned legal

12 statements or privilege claims in this section (§ 1), nor shall this section be

13 construed as part of any such Court Order.

14
           A.     PURPOSES AND LIMITATIONS.
15
           Disclosure and discovery activity in this action are likely to involve
16
     production of confidential, proprietary, or private information for which special
17
     protection from public disclosure and from use for any purpose other than
18
     prosecuting or defending this litigation would be warranted. Accordingly, the
19
     parties hereby stipulate to and petition the court to enter the following Stipulation
20
     and an associated Order.
21
           The parties acknowledge that this Stipulation and associated Order does not
22
     confer blanket protections on all disclosures or responses to discovery and that the
23
     protection it affords extends only to the specified information or items that are
24
     entitled, under the applicable legal principles, to treatment as confidential.
25
           The parties further acknowledge, as set forth below, that this Stipulation and
26
     Order creates no entitlement to file confidential information under seal, except to
27
     the extent specified herein; Eastern District Local Rules 141, 141.1, 143, and 251
28


                                                4
 1 set(s) forth the procedures that must be followed and reflects the standards that will

 2 be applied when a party seeks permission from the court to file material under seal.

 3        Nothing in this Stipulation or associated Order shall be construed so as to
 4 require or mandate that any Party disclose or produce privileged information or

 5 records that could be designated as Confidential Documents/Protected Material

 6 hereunder.

 7
     2.   STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL
 8        RECORDS
 9
          A.     DEFINITIONS.
10

11        2.1.   Party: any party to this action, including all of its officers, directors,
12 employees, agents, consultants, retained experts, house counsel and outside

13 counsel (and/or the support staff thereof).

14        2.2.   Disclosure or Discovery Material: all items or information, regardless
15 of the medium or manner generated, stored or maintained (including, among other

16 things, testimony, transcripts, or tangible things) that are produced – or generated

17 in disclosures or responses to discovery – by any Party in this matter.

18        2.3.   “Confidential” Information or Items: information (regardless of the
19 medium or how generated, stored, or maintained) or tangible things that qualify for
20 protection under standards developed under Federal Rule of Civil Procedure 26(c)

21 and/or applicable federal privileges. This material includes, but is not limited to,

22 medical records, psychotherapeutic records, and autopsy photographs; as well as

23 peace officer personnel records as defined by California Penal Code sections

24 832.8, 832.5, 832.7 and the associated case law; and other similar confidential

25 records designated as such.

26        2.4.   Receiving Party:     a Party that receives Disclosure or Discovery
27 Material from a Producing Party, including a Party that has noticed or subpoenaed

28 and is taking a deposition or comparable testimony.


                                              5
 1        2.5.   Producing Party: a Party or non-party that produces Disclosure or
 2 Discovery Material in this action, including a Party that is defending a deposition

 3 noticed or subpoenaed by another Party; additionally, for the limited purpose of

 4 designating testimony subject to this Stipulation and Order pursuant to section

 5 6.2(b) (infra), a “Producing Party” shall also be construed to include a Party that is

 6 attending and/or participating in a non-party deposition noticed/subpoenaed by

 7 another Party.

 8        2.6.   Designating Party: a Party or non-party that designates information or
 9 items that it produces in disclosures or in responses to discovery as

10 “CONFIDENTIAL.”

11        2.7.   Protected Material:   any Disclosure or Discovery Material that is
12 designated as “CONFIDENTIAL” under the provisions of this Stipulation and

13 Protective Order. (The term “Confidential Document” shall be synonymous with

14 the term “Protected Material” for the purposes of this Stipulation and any

15 associated Protective Order.)

16        2.8.   Outside Counsel: attorneys who are not employees of a Party but who
17 are retained to represent or advise a Party in this action (as well as their support

18 staffs).

19        2.9.   House Counsel: attorneys who are employees of a Party (as well as
20 their support staffs).

21        2.10. Counsel (without qualifier): Outside Counsel and House Counsel (as
22 well as their support staffs).

23        2.11. Expert:     a person with specialized knowledge or experience in a
24 matter pertinent to the litigation who has been retained by a Party or its counsel to

25 serve as an expert witness or as a consultant in this action and who is not a past or

26 a current employee of a Party and who, at the time of retention, is not anticipated
27 to become an employee of a Party or a competitor of a Party’s; as well as any

28 person retained, designated, or disclosed by a Party as an expert pursuant to


                                             6
 1 Federal Rule of Civil Procedure 26(a)(2) or other applicable discovery Rules or

 2 statutes.

 3        2.12. Professional Vendors:      persons or entities that provide litigation
 4 support services (e.g., photocopying; videotaping; translating; preparing exhibits or

 5 demonstrations; and/or organizing, storing, retrieving data in any form or medium;

 6 etc.); and their employees and subcontractors.

 7 3.     SCOPE OF PROTECTION.
 8        The protections conferred by this Stipulation and its associated Order cover
 9 not only Protected Material/Confidential Documents (as defined above), but also

10 (1) any information copied or extracted from Protected Material; (2) all copies,

11 excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

12 conversations, or presentations by Parties or their Counsel that might reveal

13 Protected Material. However, the protections conferred by this Stipulation and its

14 associated Order do not cover the following information: (a) any information that

15 is in the public domain at the time of disclosure to a Receiving Party or becomes

16 part of the public domain after its disclosure to a Receiving Party as a result of

17 publication not involving a violation of this Order, including becoming part of the

18 public record through trial or otherwise; and (b) any information known to the

19 Receiving Party prior to the disclosure or obtained by the Receiving Party after the
20 disclosure from a source who obtained the information lawfully and under no

21 obligation of confidentiality to the Designating Party.

22        Except to the extent specified herein (if any), any use of Protected Material
23 at trial shall not be governed by this Order, but may be governed by a separate

24 agreement or order.

25 4.     DURATION OF PROTECTION.
26        Even after final disposition of this litigation, the confidentiality obligations
27 imposed by this Order shall remain in effect until a Designating Party agrees

28 otherwise in writing or a court order otherwise directs.


                                              7
 1         Final disposition shall be deemed to be the later of (1) dismissal of all claims
 2 and defenses in this action, with or without prejudice; and (2) final judgment

 3 herein after the completion and exhaustion of all appeals, rehearings, remands,

 4 trials, or reviews of this action, including the time limits for filing any motions or

 5 applications for extension of time pursuant to applicable law.

 6 5.      DESIGNATION OF PROTECTED MATERIAL/CONFIDENTIAL
           DOCUMENTS.
 7
           5.1.   Exercise of Restraint and Care in Designating Material for Protection.
 8
           Each Party or non-party that designates information or items for protection
 9
     under this Stipulation and its associated Order must take care to limit any such
10
     designation to specific material that qualifies under the appropriate standards. A
11
     Designating Party must take care to designate for protection only those parts of
12
     material, documents, items, or oral or written communications that qualify – so that
13
     other portions of the material, documents, items or communications for which
14
     protection is not warranted are not swept unjustifiably within the ambit of this
15
     Order.
16
           Mass, indiscriminate, or routine designations are prohibited. Designations
17
     that are shown to be clearly unjustified, or that have been made for an improper
18
     purpose (e.g., to unnecessarily encumber or retard the case development process,
19
     or to impose unnecessary expenses and burdens on other parties), expose the
20
     Designating Party to sanctions.
21
           If it comes to a Party’s or a non-party’s attention that information or items
22
     that it designated for protection do not qualify for protection at all, or do not
23
     qualify for the level of protection initially asserted, that Party or non-party must
24
     promptly notify all other parties that it is withdrawing the mistaken designation.
25
           5.2.   Manner and Timing of Designations. Except as otherwise provided in
26
     this Order, or as otherwise stipulated or ordered, material that qualifies for
27
     protection under this Order must be clearly so designated before the material is
28


                                               8
 1 disclosed or produced.

 2        Designation in conformity with this Order requires:
 3        (a)    for information in documentary form (apart from transcripts of
 4 depositions or other pretrial or trial proceedings, and regardless of whether

 5 produced in hardcopy or electronic form), that the Producing Party affix the legend

 6 “CONFIDENTIAL” to each page that contains Protected Material.               If only a
 7 portion or portions of the material on a page qualifies for protection, the Producing

 8 Party also must clearly identify the protected portion(s) (e.g., by making

 9 appropriate markings in the margins) and must specify, for each portion that it is

10 “CONFIDENTIAL.” The placement of such “CONFIDENTIAL” stamp on such

11 page(s) shall not obstruct the substance of the page’s (or pages’) text or content.

12        A Party or Non-Party that makes original documents or materials available
13 for inspection need not designate them for protection until after the inspecting

14 Party has indicated which material it would like copied and produced. During the

15 inspection and before the designation, all of the material made available for

16 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

17 identified the documents it wants copied and produced, the Producing Party must

18 determine which documents, or portions thereof, qualify for protection under this

19 Order. Then, before producing the specified documents, the Producing Party must
20 affix the “CONFIDENTIAL” legend to each page that contains Protected Material.

21 If only a portion or portions of the material on a page qualifies for protection, the

22 Producing Party also must clearly identify the protected portion(s) (e.g., by making

23 appropriate markings in the margins).

24        (b)    for testimony given in deposition or in other pretrial or trial
25 proceedings, that the Party or non-party offering or sponsoring the testimony

26 identify on the record, before the close of the deposition, hearing, or other
27 proceeding, all protected testimony, and further specify any portions of the

28 testimony that qualify as “CONFIDENTIAL.” When it is impractical to identify


                                              9
 1 separately each portion of testimony that is entitled to protection, and when it

 2 appears that substantial portions of the testimony may qualify for protection, the

 3 Producing Party may invoke on the record (before the deposition or proceeding is

 4 concluded) a right to have up to twenty (20) days to identify the specific portions

 5 of the testimony as “CONFIDENTIAL.” Only those portions of the testimony that

 6 are appropriately designated as “CONFIDENTIAL” for protection within the 20

 7 days shall be covered by the provisions of this Stipulation and its associated

 8 Protective Order.

 9          The court reporter must affix to each such transcript page containing
10 Protected Material the legend “CONFIDENTIAL,” as instructed by the Producing

11 Party.

12          (c)    for information produced in some form other than documentary, and
13 for any other tangible items (including but not limited to information produced on

14 disc or electronic data storage device), that the Producing Party affix in a

15 prominent place on the exterior of the container or containers in which the

16 information or item is stored the legend “CONFIDENTIAL.” If only portions of

17 the information or item warrant protection, the Producing Party, to the extent

18 practicable, shall identify the protected portions, specifying the material as

19 “CONFIDENTIAL.”
20          5.3.   Inadvertent Failures to Designate. If timely corrected (preferably,
21 though not necessarily, within 30 days of production or disclosure of such

22 material), an inadvertent failure to designate qualified information or items as

23 “CONFIDENTIAL” does not, standing alone, waive the Designating Party’s right

24 to secure protection under this Stipulation and its associated Order for such

25 material.       If material is appropriately designated as “CONFIDENTIAL” after
26 the material was initially produced, the Receiving Party, on timely notification of
27 the designation, must make reasonable efforts to assure that the material is treated

28 in accordance with this Stipulation and its associated Order.


                                             10
 1          5.4.   Alteration of Confidentiality Stamp Prohibited. A Receiving Party
 2 shall not alter, edit, or modify any Protected Material so as to conceal, obscure, or

 3 remove a “CONFIDENTIAL” stamp or legend thereon; nor shall a Receiving Party

 4 take any other action so as to make it appear that Protected Material is not subject

 5 to the terms and provisions of this Stipulation and its associated Order. However,

 6 nothing in this section shall be construed so as to prevent a Receiving Party from

 7 challenging a confidentiality designation subject to the provisions of section 6,

 8 infra.

 9 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS.
10
            6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
11
     designation of confidentiality at any time prior to the final pre-trial conference with
12
     the Court in the matter. Unless a prompt challenge to a Designating Party’s
13
     confidentiality designation is necessary to avoid foreseeable substantial unfairness,
14
     unnecessary economic burdens, or a later significant disruption or delay of the
15
     litigation, a Party does not waive its right to challenge a confidentiality designation
16
     by electing not to mount a challenge promptly after the original designation is
17
     disclosed.
18
            6.2.   Meet and Confer. Prior to challenging a confidentiality designation, a
19
     Challenging Party shall initiate a dispute resolution process by providing written
20
     notice of each specific designation it is challenging, and describing the basis (and
21
     supporting authority or argument) for each challenge. To avoid ambiguity as to
22
     whether a challenge has been made, the written notice must recite that the
23
     challenge to confidentiality is being made in accordance with this specific
24
     paragraph of the associated Protective Order. The parties shall attempt to resolve
25
     each challenge in good faith and must begin the process by conferring directly (in
26
     voice to voice dialogue, either in person, telephonically, or by other comparable
27
     means, but not by correspondence) within 14 days of the date of service of notice.
28


                                               11
 1         In conferring, the Challenging Party must explain the specific basis for its
 2 belief that the confidentiality designation was not proper and must give the

 3 Designating Party an opportunity to review the designated material, to reconsider

 4 the circumstances, and, if no change in designation is offered, to explain the basis

 5 for the chosen designation. A Challenging Party may proceed to the next stage of

 6 the challenge process only if it has engaged in this meet and confer process first or

 7 establishes that the Designating Party is unwilling to participate in the meet and

 8 confer process in a timely manner.

 9         6.3.   Judicial Intervention. If the Parties cannot resolve a confidentiality
10 challenge without court intervention, the Challenging Party shall file and serve a

11 motion to remove confidentiality (under the applicable rules for filing and service

12 of discovery motions) within 14 days of the parties agreeing that the meet and

13 confer process will not resolve their dispute, or by the first day of trial of this

14 matter, whichever date is earlier – unless the parties agree in writing to a longer

15 time.

16         The parties must strictly comply with Eastern District Local Rules 230 and
17 251 (including the joint statement re discovery dispute requirement) in any motion

18 associated with this Protective Order.

19         Each such motion must be accompanied by a competent declaration
20 affirming that the movant has complied with the meet and confer requirements

21 imposed in the preceding paragraph. In addition, the Challenging Party may file a

22 motion challenging a confidentiality designation at any time if there is good cause

23 for doing so, including a challenge to the designation of a deposition transcript or

24 any portions thereof.     Any motion brought pursuant to this provision must be
25 accompanied by a competent declaration affirming that the movant has complied

26 with the meet and confer requirements imposed by the preceding paragraph.
27         The burden of persuasion in any such challenge proceeding shall be on the
28 Designating Party, regardless of whether the Designating Party is the moving party


                                             12
 1 or whether such Party sought or opposes judicial intervention. Frivolous

 2 challenges, and those made for an improper purpose (e.g., to harass or impose

 3 unnecessary expenses and burdens on other parties) may expose the Challenging

 4 Party to sanctions. Unless the Designating Party has waived the confidentiality

 5 designation by failing to oppose a motion to remove confidentiality as described

 6 above, all parties shall continue to afford the material in question the level of

 7 protection to which it is entitled under the Producing Party’s designation until the

 8 court rules on the challenge.

 9        6.4.   Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a
10 Designating Party may remove Protected Material/Confidential Documents from

11 some or all of the protections and provisions of this Stipulation and its associated

12 Order at any time by any of the following methods:

13        (a)    Express Written Withdrawal. A Designating Party may withdraw a
14 “CONFIDENTIAL” designation made to any specified Protected Material/

15 Confidential Documents from some or all of the protections of this Stipulation and

16 its associated Order by an express withdrawal in a writing signed by such Party (or

17 such Party’s Counsel, but not including staff of such Counsel) that specifies and

18 itemizes the Disclosure or Discovery Material previously designated as Protected

19 Material/Confidential Documents that shall no longer be subject to all or some of
20 the provisions of this Stipulation and Order. Such express withdrawal shall be

21 effective when transmitted or served upon the Receiving Party. If a Designating

22 Party is withdrawing Protected Material from only some of the provisions/

23 protections of this Stipulation and Order, such Party must state which specific

24 provisions are no longer to be enforced as to the specified material for which

25 confidentiality protection hereunder is withdrawn: otherwise, such withdrawal

26 shall be construed as a withdrawal of such material from all of the
27 protections/provisions of this Stipulation and Order;

28        (b)    Express Withdrawal on the Record.         A Designating Party may

                                            13
 1 withdraw a “CONFIDENTIAL” designation made to any specified Protected

 2 Material/Confidential Documents from all of the provisions/protections of this

 3 Stipulation and its associated Order by verbally consenting in court proceedings on

 4 the record to such withdrawal – provided that such withdrawal specifies the

 5 Disclosure or Discovery Material previously designated as Protected Material/

 6 Confidential Documents that shall no longer be subject to any of the provisions of

 7 this Stipulation and Order.    A Designating Party is not permitted to withdraw
 8 Protected Material from only some of the protections/provisions of this Stipulation

 9 and Order by this method;

10        (c)    Implicit Withdrawal by Publication or Failure to Oppose Challenge.
11 A Designating Party shall be construed to have withdrawn a “CONFIDENTIAL”

12 designation made to any specified Protected Material/Confidential Documents

13 from all of the provisions/protections of this Stipulation and Order by either (1)

14 making such Protected Material/Confidential Records part of the public record –

15 including but not limited to attaching such as exhibits to any filing with the court

16 without moving, prior to such filing, for the court to seal such records; or (2)

17 failing   to timely oppose a Challenging Party’s motion to remove a
18 “CONFIDENTIAL” designation to specified Protected Material/Confidential

19 Documents.     Nothing in this Stipulation and Order shall be construed so as to
20 require any Party to file Protected Material/Confidential Documents under seal,

21 unless expressly specified herein.

22 7.     ACCESS TO AND USE OF PROTECTED MATERIAL.
23        7.1.   Basic Principles. A Receiving Party may use Protected Material that
24 is disclosed or produced by another Party or by a non-party in connection with this

25 case only for preparing, prosecuting, defending, or attempting to settle this

26 litigation – up to and including final disposition of the above-entitled action – and
27 not for any other purpose, including any other litigation or dispute outside the

28 scope of this action.    Such Protected Material may be disclosed only to the

                                            14
 1 categories of persons and under the conditions described in this Stipulation and its

 2 associated Order.     When the above entitled litigation has been terminated, a
 3 Receiving Party must comply with the provisions of section 13, below (FINAL

 4 DISPOSITION).

 5        Protected Material must be stored and maintained by a Receiving Party at a
 6 location and in a secure manner that ensures that access is limited to the persons

 7 authorized under this Stipulation and its Order.

 8        7.2.   Disclosure of “CONFIDENTIAL” Information or Items.              Unless
 9 otherwise ordered by the Court or permitted in writing by the Designating Party, a

10 Receiving     Party    may    disclose   any   information   or   item    designated
11 CONFIDENTIAL only to:

12        (a)    the Receiving Party’s Outside Counsel of record in this action, as well
13 as employees of such Counsel to whom it is reasonably necessary to disclose the

14 information for this litigation;

15        (b)    the officers, directors, and employees (including House Counsel) of
16 the Receiving Party to whom disclosure is reasonably necessary for this litigation –

17 each of whom, by accepting receipt of such Protected Material, thereby agree to be

18 bound by this Stipulation and Order;

19        (c)    Experts (as defined in this Stipulation and Order) of the Receiving
20 Party to whom disclosure is reasonably necessary for this litigation – each of

21 whom, by accepting receipt of such Protected Material, thereby agree to be bound

22 by this Stipulation and Order;

23        (d)    court reporters, their staffs, and Professional Vendors to whom
24 disclosure is reasonably necessary for this litigation – each of whom, by accepting

25 receipt of such Protected Material, thereby agree to be bound by this Stipulation

26 and Order;
27        (e)    during their depositions, witnesses in the action to whom disclosure is
28 reasonably necessary – each of whom, by accepting receipt of such Protected


                                             15
 1 Material, thereby agree to be bound by this Stipulation and Order.          Pages of
 2 transcribed deposition testimony or exhibits to depositions that reveal Protected

 3 Material must be separately bound by the court reporter and may not be disclosed

 4 to anyone except as permitted under this Stipulation and its Protective Order.

 5        (f)    the author or custodian of a document containing the information that
 6 constitutes Protected Material, or other person who otherwise possessed or knew

 7 the information.

 8        7.3.   Notice of Confidentiality. Prior to producing or disclosing Protected
 9 Material/Confidential Documents to persons to whom this Stipulation and its Order

10 permits disclosure or production (see section 8.2, supra), a Receiving Party shall

11 provide a copy of this Stipulation and Order to such persons so as to put such

12 persons on notice as to the restrictions imposed upon them herein: except that, for

13 court reporters, Professional Vendors, and for witnesses being provided with

14 Protected Material during a deposition, it shall be sufficient notice for Counsel for

15 the Receiving Party to give the witness a verbal admonition (on the record, for

16 witnesses) regarding the provisions of this Stipulation and its Order and such

17 provisions’ applicability to specified Protected Material at issue.

18        7.4.   Reservation of Rights. Nothing in this Stipulation and Order shall be
19 construed so as to require any Producing Party to designate any records or
20 materials as “CONFIDENTIAL.” Nothing in this Stipulation and Order shall be

21 construed so as to prevent the admission of Protected Material into evidence at the

22 trial of this action, or in any appellate proceedings for this action, solely on the

23 basis that such Disclosure or Discovery Material has been designated as Protected

24 Material/ Confidential Documents. Notwithstanding the foregoing, nothing in this

25 Stipulation and Order shall be construed as a waiver of any privileges or of any

26 rights to object to the use or admission into evidence of any Protected Material in
27 any proceeding; nor shall anything herein be construed as a concession that any

28 privileges asserted or objections made are valid or applicable.       Nothing in this

                                             16
 1 Stipulation and Order shall be construed so as to prevent the Designating Party (or

 2 its Counsel or custodian of records) from having access to and using Protected

 3 Material designated by that Party in the manner in which such persons or entities

 4 would typically use such materials in the normal course of their duties or

 5 profession – except that the waiver of confidentiality provisions shall apply (see

 6 section 7.4(c), supra).

 7        7.5.   Requirement    to   File   Confidential   Documents     Under    Seal.
 8 Confidential Documents may be submitted in all law and motion proceedings

 9 before the Court if done so under seal pursuant to Federal Rules of Civil Procedure

10 5.2 and 26 and/or United States District Court, Eastern District of California Local

11 Rules 141, 141.1, 143, and 251 (as applicable) and pursuant to the provisions of

12 this Stipulation and any associated Order. If any Receiving Party attaches any

13 Confidential Documents to any pleading, motion, or other paper to be filed,

14 lodged, or otherwise submitted to the Court, such Confidential Document(s) shall

15 be filed/lodged under seal pursuant to Federal Rules of Civil Procedure 5.2 and 26

16 and/or United States District Court, Eastern District of California Local Rules 141,

17 141.1, 143, and 251 to the extent applicable.

18        However, this paragraph (¶ 7.5) shall not be construed so as to prevent a
19 Designating Party or counsel from submitting, filing, lodging, or publishing any
20 document it has previously designated as a Confidential Document without

21 compliance with this paragraph’s requirement to do so under seal (i.e., a

22 producing-disclosing party or counsel may submit or publish its own Confidential

23 Documents without being in violation of the terms of this Stipulation and its

24 Protective Order).

25        Furthermore, a Receiving Party shall be exempted from the requirements of
26 this paragraph as to any specifically identified Confidential Document(s) where –
27 prior to the submission or publication of the Confidential Document(s) at issue –

28 the Designating Party of such specifically identified Confidential Document(s) has


                                            17
 1 waived/withdrawn the protections of this Stipulation and its Order (pursuant to

 2 paragraph 6.4, supra).

 3         A Receiving Party shall also be exempt from the sealing requirements of this
 4 paragraph (¶ 7.5) where the Confidential Documents/Protected Material at issue

 5 is/are not documents, records, or information regarding or incorporating:

 6         (1)    private, personal information contained in peace officer personnel
 7 files (such as social security numbers, driver’s license numbers or comparable

 8 personal government identification numbers, residential addresses, compensation

 9 or pension or personal property information, credit card numbers or credit

10 information, dates of birth, tax records and information, information related to the

11 identity of an officer’s family members or co-residents, and comparable personal

12 information about the officer or his family);

13         (2)    any internal affairs or comparable investigation by any law
14 enforcement agency into alleged officer misconduct; and/or

15         (3)    the medical records or records of psychiatric or psychological
16 treatment of any peace officer or party to this action.

17         Nothing in this paragraph shall be construed to bind the Court or its
18 authorized staff so as to limit or prevent the publication of any Confidential

19 Documents to the jury or factfinder, at the time of trial of this matter, where the
20 Court has deemed such Confidential Documents to be admissible into evidence.

21 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED
           PRODUCED IN OTHER LITIGATION.
22
           If a Party is served with a subpoena or a court order issued in other litigation
23
     that compels disclosure of any information or items designated in this action as
24
     “CONFIDENTIAL,” that Party must:
25
           (a) promptly notify in writing the Designating Party, preferably (though not
26
     necessarily) by facsimile or electronic mail. Such notification shall include a copy
27
     of the subpoena or court order at issue;
28


                                                18
 1        (b) promptly notify in writing the party who caused the subpoena or order to
 2 issue in the other litigation that some or all of the material covered by the subpoena

 3 or order is subject to this Stipulation and its Protective Order. Such notification

 4 shall include a copy of this Stipulation and its Protective Order; and

 5        (c) cooperate with respect to all reasonable procedures sought to be pursued
 6 by all sides in any such situation, while adhering to the terms of this Stipulation

 7 and its Order.

 8        If the Designating Party timely seeks a protective order, the Party served
 9 with the subpoena or court order shall not produce any information designated in

10 this action as “CONFIDENTIAL” before a determination by the court from which

11 the subpoena or order issued, unless the Party has obtained the Designating Party’s

12 permission. The Designating Party shall bear the burden and expense of seeking

13 protection in that court of its confidential material – and nothing in these

14 provisions should be construed as authorizing or encouraging a Receiving Party in

15 this action to disobey a lawful directive from another court.

16        The purpose of this section is to ensure that the affected Party has a
17 meaningful opportunity to preserve its confidentiality interests in the court from

18 which the subpoena or court order issued.

19 9.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
20        9.1.   Unauthorized Disclosure of Protected Material.
21        If a Receiving Party learns that, by inadvertence or otherwise, it has
22 disclosed Protected Material to any person or in any circumstance not authorized

23 under this Stipulation and Order, the Receiving Party must immediately:

24        (a) notify in writing the Designating Party of the unauthorized disclosures;
25        (b) use its best efforts to retrieve all copies of the Protected Material;
26        (c) inform the person or persons to whom unauthorized disclosures were
27 made of all the terms of this Order; and

28        (d) request such person or persons consent to be bound by the Stipulation

                                              19
 1 and Order.

 2        9.2.   Inadvertent Production of Privileged or Otherwise Protected Material.
 3        When a Producing Party gives notice to Receiving Parties that certain
 4 inadvertently produced material is subject to a claim of privilege or other

 5 protection, the obligations of the Receiving Parties are those set forth in Federal

 6 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

 7 whatever procedure may be established in an e-discovery order that provides for

 8 production without prior privilege review. Pursuant to Federal Rule of Evidence

 9 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure

10 of a communication or information covered by the attorney-client privilege or

11 work product protection, the parties may incorporate their agreement in the

12 stipulated protective order submitted to the court.

13 10.    PUBLICATION OF PROTECTED MATERIAL PROHIBITED.
14        10.1. Filing of Protected Material.
15        Without advance written permission from the Designating Party, or a court
16 order secured after appropriate notice to all interested persons, a Receiving Party

17 may not file in the public record in this action any Protected Material. A Party that

18 seeks to file under seal any Protected Material must comply with the applicable

19 Federal and Local Rules.
20        10.2. Public Dissemination of Protected Material.
21        A Receiving Party shall not publish, release, post, or disseminate Protected
22 Material to any persons except those specifically delineated and authorized by this

23 Stipulation and its Order (see section 7, supra); nor shall a Receiving Party

24 publish, release, leak, post, or disseminate Protected Material/Confidential

25 Documents to any news media, member of the press, website, or public forum

26 (except as permitted under section 12.1 regarding filings with the court in this
27 action and under seal).

28


                                             20
 1
     11.   FINAL DISPOSITION.
 2
           Unless otherwise ordered or agreed in writing by the Producing Party, within
 3
     thirty (30) days after the final termination of this action (defined as the dismissal or
 4
     entry of judgment by the above named court, or if an appeal is filed, the disposition
 5
     of the appeal), upon written request by the Producing Party, each Receiving Party
 6
     must return all Protected Material to the Producing Party – whether retained by the
 7
     Receiving Party or its Counsel, Experts, Professional Vendors, agents, or any non-
 8
     party to whom the Receiving Party produced or shared such records or
 9
     information.          As used in this subdivision, “all Protected Material” includes all
10
     copies, abstracts, compilations, summaries or any other form of reproducing or
11
     capturing any of the Protected Material, regardless of the medium (hardcopy,
12
     electronic, or otherwise) in which such Protected Material is stored or retained.
13
           In the alternative, at the discretion of the Receiving Party, the Receiving
14
     Party may destroy some or all of the Protected Material instead of returning it –
15
     unless such Protected Material is an original, in which case, the Receiving Party
16
     must obtain the Producing Party’s written consent before destroying such original
17
     Protected Material.
18
           Whether the Protected Material is returned or destroyed, the Receiving Party
19
     must submit a written certification to the Producing Party (and, if not the same
20
     person or entity, to the Designating Party) within thirty (30) days of the
21
     aforementioned written request by the Designating Party that specifically identifies
22
     (by category, where appropriate) all the Protected Material that was returned or
23
     destroyed and that affirms that the Receiving Party has not retained any copies,
24
     abstracts, compilations, summaries or other forms of reproducing or capturing any
25
     of the Protected material (in any medium, including but not limited to any
26
     hardcopy, electronic or digital copy, or otherwise).
27
           Notwithstanding this provision, Counsel are entitled to retain an archival
28


                                                 21
 1 copy of all pleadings, motion papers, transcripts, legal memoranda filed with the

 2 court in this action, as well as any correspondence or attorney work product

 3 prepared by Counsel for the Receiving Party, even if such materials contain

 4 Protected Material; however, any such archival copies that contain or constitute

 5 Protected Material remain subject to this Protective Order as set forth in Section 4

 6 (DURATION), above.         This court shall retain jurisdiction in the event that a
 7 Designating Party elects to seek court sanctions for violation of this Stipulation and

 8 its Order.

 9 12.    MISCELLANEOUS.
10        12.1. Right to Further Relief. Nothing in this Stipulation and its Order
11 abridges the right of any person to seek its modification by the Court in the future.

12        12.2. Right to Assert Other Objections. By stipulating to the entry of a
13 Protective Order pursuant to this Stipulation, no Party waives any right it otherwise

14 would have to object to disclosing or producing any information or item on any

15 ground not addressed in this Stipulation and its Order. Similarly, no Party waives

16 any right to object on any ground to use in evidence any of the material covered by

17 this Stipulation and its Protective Order.

18        12.3. This Stipulation may be signed in counterpart and a facsimile or
19 electronic signature shall be as valid as an original signature.
20        IT IS SO STIPULATED.
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                22
 1

 2
     DATED: March 13, 2020
 3                                    MANNING & KASS
 4                                    ELLROD, RAMIREZ, TRESTER LLP

 5

 6
                                      By:         /s/ Mildred O’Linn
 7                                          Mildred K. O’Linn
 8                                          Tony M. Sain
                                            Lynn L. Carpenter
 9                                          Attorneys for Defendants, CITY OF
10                                          FRESNO (erroneously named as two
                                            separate parties – CITY OF FRESNO and
11                                          FRESNO POLICE DEPARTMENT),
12                                          OFFICER CHRISTOPHER MARTINEZ,
                                            and OFFICER RICARDO LOZA
13

14

15 DATED: March 13, 2020              BARADAT & PABOOJIAN

16

17
                                      By:         /s/ Nolan Kane
18                                          Warren R. Paboojian, Esq.
19                                          Nolan Kane, Esq.
                                            Attorneys for Plaintiff, LONDON
20
                                            WALLACE
21

22

23                           STIPULATED PROTECTIVE ORDER

24 1.     SCOPE OF PROTECTION.
25        The protections conferred by the parties’ Stipulation and this Order cover
26 not only Protected Material/Confidential Documents (as defined above), but also
27 (1) any information copied or extracted from Protected Material; (2) all copies,

28 excerpts, summaries, or compilations of Protected Material; and (3) any testimony,


                                            23
 1 conversations, or presentations by Parties or their Counsel that might reveal

 2 Protected Material. However, the protections conferred by the parties’ Stipulation

 3 and this Order do not cover the following information: (a) any information that is

 4 in the public domain at the time of disclosure to a Receiving Party or becomes part

 5 of the public domain after its disclosure to a Receiving Party as a result of

 6 publication not involving a violation of this Order, including becoming part of the

 7 public record through trial or otherwise; and (b) any information known to the

 8 Receiving Party prior to the disclosure or obtained by the Receiving Party after the

 9 disclosure from a source who obtained the information lawfully and under no

10 obligation of confidentiality to the Designating Party.

11        The Definitions section of the parties' associated Stipulation (§ 2) is
12 incorporated by reference herein.

13        Any use of Protected Material at trial shall be governed by the Orders
14 of the trial judge: this Stipulation and its associated Protective Order do not

15 govern the use of Protected Material at trial.

16 2.     PURPOSES AND LIMITATIONS.
17        Disclosure and discovery activity in this action are likely to involve
18 production of confidential, proprietary, or private information for which special

19 protection from public disclosure and from use for any purpose other than
20 prosecuting or defending this litigation would be warranted.        Accordingly, the
21 parties have stipulated to and petitioned the court to enter the following Order.

22        The parties have acknowledged that this Order does not confer blanket
23 protections on all disclosures or responses to discovery and that the protection it

24 affords extends only to the specified information or items that are entitled, under

25 the applicable legal principles, to treatment as confidential.

26        The parties further acknowledge, as set forth below, that this Order creates
27 no entitlement to file confidential information under seal, except to the extent

28


                                              24
 1 specified herein; Eastern District Local Rules 141, 141.1, 143, 230 and/or 251

 2 forth the procedures that must be followed and reflects the standards that will be

 3 applied when a party seeks permission from the court to file material under seal.

 4         Nothing in this Order shall be construed so as to require or mandate that any
 5 Party disclose or produce privileged information or records that could be

 6 designated as Confidential Documents/Protected Material hereunder.

 7 3.      DURATION OF PROTECTION.
 8         Even after final disposition of this litigation, the confidentiality obligations
 9 imposed by this Order shall remain in effect until a Designating Party agrees

10 otherwise in writing or a court order otherwise directs.

11         Final disposition shall be deemed to be the later of (1) dismissal of all claims
12 and defenses in this action, with or without prejudice; and (2) final judgment

13 herein after the completion and exhaustion of all appeals, rehearings, remands,

14 trials, or reviews of this action, including the time limits for filing any motions or

15 applications for extension of time pursuant to applicable law.

16 4.      DESIGNATION OF PROTECTED MATERIAL
17         4.1.   Exercise of Restraint and Care in Designating Material for Protection.
18
     Each Party or non-party that designates information or items for protection under
19
     the parties’ Stipulation and this Order must take care to limit any such designation
20
     to specific material that qualifies under the appropriate standards. A Designating
21
     Party must take care to designate for protection only those parts of material,
22
     documents, items, or oral or written communications that qualify – so that other
23
     portions of the material, documents, items or communications for which protection
24
     is not warranted are not swept unjustifiably within the ambit of this Order.
25
           Mass, indiscriminate, or routine designations are prohibited. Designations
26
     that are shown to be clearly unjustified, or that have been made for an improper
27
     purpose (e.g., to unnecessarily encumber or inhibit the case development process,
28


                                              25
 1 or to impose unnecessary expenses and burdens on other parties), expose the

 2 Designating Party to sanctions.

 3        If it comes to a Party’s or a non-party’s attention that information or items
 4 that it designated for protection do not qualify for protection at all, or do not

 5 qualify for the level of protection initially asserted, that Party or non-party must

 6 promptly notify all other parties that it is withdrawing the mistaken designation.

 7        4.2.   Manner and Timing of Designations. Except as otherwise provided in
 8 this Order, or as otherwise stipulated or ordered, material that qualifies for

 9 protection under this Order must be clearly so designated before the material is

10 disclosed or produced.

11 Designation in conformity with this Order requires:

12        (a)    for information in documentary form (apart from transcripts of
13 depositions or other pretrial or trial proceedings, and regardless of whether

14 produced in hardcopy or electronic form), that the Producing Party affix the legend

15 “CONFIDENTIAL” to each page that contains Protected Material.               If only a
16 portion or portions of the material on a page qualifies for protection, the Producing

17 Party also must clearly identify the protected portion(s) (e.g., by making

18 appropriate markings in the margins) and must specify, for each portion that it is

19 “CONFIDENTIAL.” The placement of such “CONFIDENTIAL” stamp on such
20 page(s) shall not obstruct the substance of the page’s (or pages’) text or content.

21        A Party or Non-Party that makes original documents or materials available
22 for inspection need not designate them for protection until after the inspecting

23 Party has indicated which material it would like copied and produced. During the

24 inspection and before the designation, all of the material made available for

25 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

26 identified the documents it wants copied and produced, the Producing Party must
27 determine which documents, or portions thereof, qualify for protection under this

28 Order. Then, before producing the specified documents, the Producing Party must


                                             26
 1 affix the “CONFIDENTIAL” legend to each page that contains Protected Material.

 2 If only a portion or portions of the material on a page qualifies for protection, the

 3 Producing Party also must clearly identify the protected portion(s) (e.g., by making

 4 appropriate markings in the margins).

 5
           (b)   for testimony given in deposition or in other pretrial or trial
 6
     proceedings, that the Party or non-party offering or sponsoring the testimony
 7
     identify on the record, before the close of the deposition, hearing, or other
 8
     proceeding, all protected testimony, and further specify any portions of the
 9
     testimony that qualify as “CONFIDENTIAL.” When it is impractical to identify
10
     separately each portion of testimony that is entitled to protection, and when it
11
     appears that substantial portions of the testimony may qualify for protection, the
12
     Producing Party may invoke on the record (before the deposition or proceeding is
13
     concluded) a right to have up to twenty (20) days to identify the specific portions
14
     of the testimony as “CONFIDENTIAL.”          Only those portions of the testimony
15
     that are appropriately designated as “CONFIDENTIAL” for protection within the
16
     20 days shall be covered by the provisions of the parties’ Stipulation and this
17
     Protective Order.
18
           Transcript pages containing Protected Material must be separately bound by
19
     the court reporter, who must affix to each such page the legend
20
     “CONFIDENTIAL,” as instructed by the Producing Party.
21
           (c)   for information produced in some form other than documentary, and
22
     for any other tangible items (including but not limited to information produced on
23
     disc or electronic data storage device), that the Producing Party affix in a
24
     prominent place on the exterior of the container or containers in which the
25
     information or item is stored the legend “CONFIDENTIAL.” If only portions of
26
     the information or item warrant protection, the Producing Party, to the extent
27

28


                                             27
 1 practicable, shall identify the protected portions, specifying the material as

 2 “CONFIDENTIAL.”

 3          4.3.   Inadvertent Failures to Designate. If timely corrected (preferably,
 4 though not necessarily, within 30 days of production or disclosure of such

 5 material), an inadvertent failure to designate qualified information or items as

 6 “CONFIDENTIAL” does not, standing alone, waive the Designating Party’s right

 7 to secure protection under the parties’ Stipulation and this Order for such material.

 8 If material is appropriately designated as “CONFIDENTIAL” after the material

 9 was initially produced, the Receiving Party, on timely notification of the

10 designation, must make reasonable efforts to assure that the material is treated in

11 accordance with the parties’ Stipulation and this Order.

12          4.4.   Alteration of Confidentiality Stamp Prohibited. A Receiving Party
13 shall not alter, edit, or modify any Protected Material so as to conceal, obscure, or

14 remove a “CONFIDENTIAL” stamp or legend thereon; nor shall a Receiving Party

15 take any other action so as to make it appear that Protected Material is not subject

16 to the terms and provisions of the parties’ Stipulation and this Order. However,

17 nothing in this section shall be construed so as to prevent a Receiving Party from

18 challenging a confidentiality designation subject to the provisions of section 4,

19 infra.
20 5.       CHALLENGING CONFIDENTIALITY DESIGNATIONS.
21          5.1.   Timing of Challenges. Any Party or Non-Party may challenge a
22 designation of confidentiality at any time that is consistent with the Court's

23 Scheduling Order.          Unless a prompt challenge to a Designating Party’s
24 confidentiality designation is necessary to avoid foreseeable substantial unfairness,

25 unnecessary economic burdens, or a later significant disruption or delay of the

26 litigation, a Party does not waive its right to challenge a confidentiality designation
27 by electing not to mount a challenge promptly after the original designation is

28 disclosed.


                                             28
 1         5.2.   Meet and Confer. Prior to challenging a confidentiality designation, a
 2 Challenging Party shall initiate a dispute resolution process by providing written

 3 notice of each specific designation it is challenging, and describing the basis (and

 4 supporting authority or argument) for each challenge. To avoid ambiguity as to

 5 whether a challenge has been made, the written notice must recite that the

 6 challenge to confidentiality is being made in accordance with this specific

 7 paragraph of this Protective Order.      The parties shall attempt to resolve each
 8 challenge in good faith and must begin the process by conferring directly (in voice

 9 to voice dialogue, either in person, telephonically, or by other comparable means,

10 but not by correspondence) within 14 days of the date of service of notice.

11         In conferring, the Challenging Party must explain the specific basis for its
12 belief that the confidentiality designation was not proper and must give the

13 Designating Party an opportunity to review the designated material, to reconsider

14 the circumstances, and, if no change in designation is offered, to explain the basis

15 for the chosen designation. A Challenging Party may proceed to the next stage of

16 the challenge process only if it has engaged in this meet and confer process first or

17 establishes that the Designating Party is unwilling to participate in the meet and

18 confer process in a timely manner.

19         Frivolous challenges, and those challenges made for an improper purpose
20 (e.g., to harass or impose unnecessary expenses and burdens on other parties), may

21 expose the Challenging Party to sanctions.

22         5.3.   Judicial Intervention. If the Parties cannot resolve a confidentiality
23 challenge without court intervention, the Challenging Party shall file and serve a

24 motion to remove confidentiality (under the applicable rules for filing and service

25 of discovery motions) within 14 days of the parties agreeing that the meet and

26 confer process will not resolve their dispute, or by the first day of trial of this
27 matter, whichever date is earlier – unless the parties agree in writing to a longer

28 time.


                                             29
 1        The parties must strictly comply with Eastern District Local Rules 141,
 2 141.1, 143, 230 and/or 251 (including the joint statement re discovery dispute

 3 requirement) in any motion associated with this Protective Order.

 4        Each such motion must be accompanied by a competent declaration
 5 affirming that the movant has complied with the meet and confer requirements

 6 imposed in the preceding paragraph. In addition, the Challenging Party may file a

 7 motion challenging a confidentiality designation at any time if there is good cause

 8 for doing so, including a challenge to the designation of a deposition transcript or

 9 any portions thereof.    Any motion brought pursuant to this provision must be
10 accompanied by a competent declaration affirming that the movant has complied

11 with the meet and confer requirements imposed by the preceding paragraph.

12        The burden of persuasion in any such challenge proceeding shall be on the
13 Designating Party, regardless of whether the Designating Party is the moving party

14 or whether such Party sought or opposes judicial intervention. Frivolous

15 challenges, and those made for an improper purpose (e.g., to harass or impose

16 unnecessary expenses and burdens on other parties) may expose the Challenging

17 Party to sanctions. Unless the Designating Party has waived the confidentiality

18 designation by failing to oppose a motion to remove confidentiality as described

19 above, all parties shall continue to afford the material in question the level of
20 protection to which it is entitled under the Producing Party’s designation until the

21 court rules on the challenge.

22        5.4.   Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a
23 Designating Party may remove Protected Material/Confidential Documents from

24 some or all of the protections and provisions of the parties’ Stipulation and this

25 Order at any time by any of the following methods:

26        (a)    Express Written Withdrawal. A Designating Party may withdraw a
27 “CONFIDENTIAL”           designation    made     to   any     specified   Protected
28 Material/Confidential Documents from some or all of the protections of the parties’


                                            30
 1 Stipulation and this Order by an express withdrawal in a writing signed by such

 2 Party (or such Party’s Counsel, but not including staff of such Counsel) that

 3 specifies and itemizes the Disclosure or Discovery Material previously designated

 4 as Protected Material/Confidential Documents that shall no longer be subject to all

 5 or some of the provisions of the parties’ Stipulation and Order.        Such express
 6 withdrawal shall be effective when transmitted or served upon the Receiving Party.

 7 If a Designating Party is withdrawing Protected Material from only some of the

 8 provisions/protections of the parties’ Stipulation and this Order, such Party must

 9 state which specific provisions are no longer to be enforced as to the specified

10 material for which confidentiality protection hereunder is withdrawn: otherwise,

11 such withdrawal shall be construed as a withdrawal of such material from all of the

12 protections/provisions of the parties’ Stipulation and this Order;

13        (b)    Express Withdrawal on the Record.          A Designating Party may
14 withdraw a “CONFIDENTIAL” designation made to any specified Protected

15 Material/ Confidential Documents from all of the provisions/protections of the

16 parties’ Stipulation and this Order by verbally consenting in court proceedings on

17 the record to such withdrawal – provided that such withdrawal specifies the

18 Disclosure    or   Discovery    Material    previously   designated     as   Protected
19 Material/Confidential Documents that shall no longer be subject to any of the
20 provisions of the parties’ Stipulation and this Order. A Designating Party is not

21 permitted to withdraw Protected Material from only some of the protections/

22 provisions of the parties’ Stipulation and this Order by this method;

23        (c)    Implicit Withdrawal by Publication or Failure to Oppose Challenge.
24 A Designating Party shall be construed to have withdrawn a “CONFIDENTIAL”

25 designation made to any specified Protected Material/Confidential Documents

26 from all of the provisions/protections of the parties’ Stipulation and this Order by
27 either (1) making such Protected Material/Confidential Records part of the public

28 record – including but not limited to attaching such as exhibits to any filing with


                                              31
 1 the court without moving, prior to such filing, for the court to seal such records; or

 2 (2) failing to timely oppose a Challenging Party’s motion to remove a

 3 “CONFIDENTIAL” designation to specified Protected Material/Confidential

 4 Documents.

 5        Nothing in the parties’ Stipulation and this Order shall be construed so as to
 6 require any Party to file Protected Material/Confidential Documents under seal,

 7 unless expressly specified herein.

 8 6.     ACCESS TO AND USE OF PROTECTED MATERIAL.
 9        6.1.   Basic Principles. A Receiving Party may use Protected Material that
10 is disclosed or produced by another Party or by a non-party in connection with this

11 case only for preparing, prosecuting, defending, or attempting to settle this

12 litigation – up to and including final disposition of the above-entitled action – and

13 not for any other purpose, including any other litigation or dispute outside the

14 scope of this action.     Such Protected Material may be disclosed only to the
15 categories of persons and under the conditions described in the parties’ Stipulation

16 and this Order.       When the above entitled litigation has been terminated, a
17 Receiving Party must comply with the provisions of section 9, below (FINAL

18 DISPOSITION).

19 Protected Material must be stored and maintained by a Receiving Party at a
20 location and in a secure manner that ensures that access is limited to the persons

21 authorized under the parties’ Stipulation and its Order.

22        6.2.   Disclosure of “CONFIDENTIAL” Information or Items.               Unless
23 otherwise ordered by the Court or permitted in writing by the Designating Party, a

24 Receiving     Party    may    disclose   any   information    or   item    designated
25 CONFIDENTIAL only to:

26        (a)    the Receiving Party’s Outside Counsel of record in this action, as well
27 as employees of such Counsel to whom it is reasonably necessary to disclose the

28 information for this litigation;


                                             32
 1        (b)    the officers, directors, and employees (including House Counsel) of
 2 the Receiving Party to whom disclosure is reasonably necessary for this litigation –

 3 each of whom, by accepting receipt of such Protected Material, thereby agree to be

 4 bound by the parties’ Stipulation and this Order;

 5        (c)    Experts (as defined in the parties’ Stipulation and this Order) of the
 6 Receiving Party to whom disclosure is reasonably necessary for this litigation –

 7 each of whom, by accepting receipt of such Protected Material, thereby agree to be

 8 bound by the parties’ Stipulation and this Order;

 9        (d)    court reporters, their staffs, and Professional Vendors to whom
10 disclosure is reasonably necessary for this litigation – each of whom, by accepting

11 receipt of such Protected Material, thereby agree to be bound by the parties’

12 Stipulation and this Order;

13        (e)    during their depositions, witnesses in the action to whom disclosure is
14 reasonably necessary – each of whom, by accepting receipt of such Protected

15 Material, thereby agree to be bound by the parties’ Stipulation and this Order.

16 Pages of transcribed deposition testimony or exhibits to depositions that reveal

17 Protected Material may not be disclosed to anyone except as permitted under the

18 parties’ Stipulation and this Protective Order.

19        (f)    the author or custodian of a document containing the information that
20 constitutes Protected Material, or other person who otherwise possessed or knew

21 the information.

22        6.3.   Notice of Confidentiality. Prior to producing or disclosing Protected
23 Material/Confidential Documents to persons to whom the parties’ Stipulation and

24 this Order permits disclosure or production (see section 5.2, supra), a Receiving

25 Party shall provide a copy of the parties’ Stipulation and Order to such persons so

26 as to put such persons on notice as to the restrictions imposed upon them herein:
27 except that, for court reporters, Professional Vendors, and for witnesses being

28 provided with Protected Material during a deposition, it shall be sufficient notice


                                             33
 1 for Counsel for the Receiving Party to give the witness a verbal admonition (on the

 2 record, for witnesses) regarding the provisions of the parties’ Stipulation and this

 3 Order and such provisions’ applicability to specified Protected Material at issue.

 4        6.4.   Reservation of Rights. Nothing in the parties’ Stipulation and this
 5 Order shall be construed so as to require any Producing Party to designate any

 6 records or materials as “CONFIDENTIAL.” Nothing in the parties’ Stipulation or

 7 this Order shall be construed so as to prevent the admission of Protected Material

 8 into evidence at the trial of this action, or in any appellate proceedings for this

 9 action, solely on the basis that such Disclosure or Discovery Material has been

10 designated as Protected Material/Confidential Documents.        Notwithstanding the
11 foregoing, nothing in the parties’ Stipulation or this Order shall be construed as a

12 waiver of any privileges or of any rights to object to the use or admission into

13 evidence of any Protected Material in any proceeding; nor shall anything herein be

14 construed as a concession that any privileges asserted or objections made are valid

15 or applicable.

16        Nothing in the parties’ Stipulation or this Order shall be construed so as to
17 prevent the Designating Party (or its Counsel or custodian of records) from having

18 access to and using Protected Material designated by that Party in the manner in

19 which such persons or entities would typically use such materials in the normal
20 course of their duties or profession – except that the waiver of confidentiality

21 provisions shall apply (see section 4.4(c), supra).

22        6.5.   Requirement     to   File   Confidential   Documents     Under    Seal.
23 Confidential Documents may be submitted in all law and motion proceedings

24 before the Court if done so under seal pursuant to Federal Rules of Civil Procedure

25 5.2 and 26 and/or United States District Court, Eastern District of California Local

26 Rules 141, 141.1, 143, 230 and/or 251 (as applicable) and pursuant to the
27 provisions of the parties’ Stipulation and this Order.      If any Receiving Party
28 attaches any Confidential Documents to any pleading, motion, or other paper to be


                                             34
 1 filed, lodged, or otherwise submitted to the Court, such Confidential Document(s)

 2 shall be filed/lodged under seal pursuant to Federal Rules of Civil Procedure 5.2

 3 and 26 and/or United States District Court, Eastern District of California Local

 4 Rules 141, 141.1, 143, 230 and/or 251 to the extent applicable.

 5        However, this paragraph (¶ 6.5) shall not be construed so as to prevent a
 6 Designating Party or counsel from submitting, filing, lodging, or publishing any

 7 document it has previously designated as a Confidential Document without

 8 compliance with this paragraph’s requirement to do so under seal (i.e., a

 9 producing-disclosing party or counsel may submit or publish its own Confidential

10 Documents without being in violation of the terms of the parties’ Stipulation and

11 this Protective Order).

12        Furthermore, a Receiving Party shall be exempted from the requirements of
13 this paragraph as to any specifically identified Confidential Document(s) where –

14 prior to the submission or publication of the Confidential Document(s) at issue –

15 the Designating Party of such specifically identified Confidential Document(s) has

16 waived/withdrawn the protections of the parties’ Stipulation and this Order

17 (pursuant to paragraph 4.4, supra).

18        A Receiving Party shall also be exempt from the sealing requirements of this
19 paragraph (¶ 6.5) where the Confidential Documents/Protected Material at issue
20 is/are not documents, records, or information regarding:

21        (1)   private, personal information contained in peace officer personnel
22 files (such as social security numbers, driver’s license numbers or comparable

23 personal government identification numbers, residential addresses, compensation

24 or pension or personal property information, credit card numbers or credit

25 information, dates of birth, tax records and information, information related to the

26 identity of an officer’s family members or co-residents, and comparable personal
27 information about the officer or his family);

28


                                            35
 1         (2)    any internal affairs or comparable investigation by any law
 2 enforcement agency into alleged officer misconduct; and/or

 3         (3)    the medical records or records of psychiatric or psychological
 4 treatment of any peace officer or party to this action.

 5         Nothing in this paragraph shall be construed to bind the Court or its
 6 authorized staff so as to limit or prevent the publication of any Confidential

 7 Documents to the jury or factfinder, at the time of trial of this matter, where the

 8 Court has deemed such Confidential Documents to be admissible into evidence.

 9
     7.  PROTECTED MATERIAL SUBPOENAED                                OR      ORDERED
10
     PRODUCED IN OTHER LITIGATION.
11

12
     If a Party is served with a subpoena or a court order issued in other litigation that
13
     compels disclosure of any information or items designated in this action as
14
     “CONFIDENTIAL,” that Party must:
15
           (a) promptly notify in writing the Designating Party, preferably (though not
16
     necessarily) by facsimile or electronic mail. Such notification shall include a copy
17
     of the subpoena or court order at issue;
18
           (b) promptly notify in writing the party who caused the subpoena or order to
19
     issue in the other litigation that some or all of the material covered by the subpoena
20
     or order is subject to the parties’ Stipulation and this Protective Order. Such
21
     notification shall include a copy of the parties’ Stipulation and this Protective
22
     Order; and
23
           (c) cooperate with respect to all reasonable procedures sought to be pursued
24
     by all sides in any such situation, while adhering to the terms of the parties’
25
     Stipulation and this Order.
26
           If the Designating Party timely seeks a protective order, the Party served
27
     with the subpoena or court order shall not produce any information designated in
28


                                                36
 1 this action as “CONFIDENTIAL” before a determination by the court from which

 2 the subpoena or order issued, unless the Party has obtained the Designating Party’s

 3 permission. The Designating Party shall bear the burden and expense of seeking

 4 protection in that court of its confidential material – and nothing in these

 5 provisions should be construed as authorizing or encouraging a Receiving Party in

 6 this action to disobey a lawful directive from another court.

 7         The purpose of this section is to ensure that the affected Party has a
 8 meaningful opportunity to preserve its confidentiality interests in the court from

 9 which the subpoena or court order issued.

10 8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
11         8.1.   Unauthorized Disclosure of Protected Material.
12 If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

13 Protected Material to any person or in any circumstance not authorized under the

14 parties’ Stipulation and this Order, the Receiving Party must immediately:

15
           (a) notify in writing the Designating Party of the unauthorized disclosures;
16
           (b) use its best efforts to retrieve all copies of the Protected Material;
17
           (c) inform the person or persons to whom unauthorized disclosures were
18
     made of all the terms of this Order; and
19
           (d) request such person or persons consent to be bound by the Stipulation
20
     and this Order.
21
           8.2.   Inadvertent Production of Privileged or Otherwise Protected Material.
22
     When a Producing Party gives notice to Receiving Parties that certain inadvertently
23
     produced material is subject to a claim of privilege or other protection, the
24
     obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25
     Procedure 26(b)(5)(B). This provision is not intended to modify whatever
26
     procedure may be established in an e-discovery order that provides for production
27
     without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
28


                                                37
 1 (e), insofar as the parties reach an agreement on the effect of disclosure of a

 2 communication or information covered by the attorney-client privilege or work

 3 product protection, the parties may incorporate their agreement in the stipulated

 4 protective order submitted to the court.

 5 9.     PUBLICATION OF PROTECTED MATERIAL PROHIBITED.
 6        9.1.    Filing of Protected Material.
 7        Without advance written permission from the Designating Party, or a court
 8 order secured after appropriate notice to all interested persons, a Receiving Party

 9 may not file in the public record in this action any Protected Material. A Party that

10 seeks to file under seal any Protected Material must comply with the applicable

11 Federal and Local Rules.

12        9.2.    Public Dissemination of Protected Material.
13        A Receiving Party shall not publish, release, post, or disseminate Protected
14 Material to any persons except those specifically delineated and authorized by the

15 parties’ Stipulation and this Order (see section 5, supra); nor shall a Receiving

16 Party publish, release, leak, post, or disseminate Protected Material/Confidential

17 Documents to any news media, member of the press, website, or public forum

18 (except as permitted under this Order regarding filings with the court in this action

19 and under seal).
20 10.    FINAL DISPOSITION.
21        Unless otherwise ordered or agreed in writing by the Producing Party, within
22 thirty (30) days after the final termination of this action (defined as the dismissal or

23 entry of judgment by the above named court, or if an appeal is filed, the disposition

24 of the appeal), upon written request by the Producing Party, each Receiving Party

25 must return all Protected Material to the Producing Party – whether retained by the

26 Receiving Party or its Counsel, Experts, Professional Vendors, agents, or any non-
27 party to whom the Receiving Party produced or shared such records or

28 information.         As used in this subdivision, “all Protected Material” includes all

                                              38
 1 copies, abstracts, compilations, summaries or any other form of reproducing or

 2 capturing any of the Protected Material, regardless of the medium (hardcopy,

 3 electronic, or otherwise) in which such Protected Material is stored or retained.

 4        In the alternative, at the discretion of the Receiving Party, the Receiving
 5 Party may destroy some or all of the Protected Material instead of returning it –

 6 unless such Protected Material is an original, in which case, the Receiving Party

 7 must obtain the Producing Party’s written consent before destroying such original

 8 Protected Material.

 9        Whether the Protected Material is returned or destroyed, the Receiving Party
10 must submit a written certification to the Producing Party (and, if not the same

11 person or entity, to the Designating Party) within thirty (30) days of the

12 aforementioned written request by the Designating Party that specifically identifies

13 (by category, where appropriate) all the Protected Material that was returned or

14 destroyed and that affirms that the Receiving Party has not retained any copies,

15 abstracts, compilations, summaries or other forms of reproducing or capturing any

16 of the Protected material (in any medium, including but not limited to any

17 hardcopy, electronic or digital copy, or otherwise).

18        Notwithstanding this provision, Counsel are entitled to retain an archival
19 copy of all pleadings, motion papers, transcripts, legal memoranda filed with the
20 court in this action, as well as any correspondence or attorney work product

21 prepared by Counsel for the Receiving Party, even if such materials contain

22 Protected Material; however, any such archival copies that contain or constitute

23 Protected Material remain subject to this Protective Order as set forth in Section 2,

24 above. This court shall retain jurisdiction in the event that a Designating Party

25 elects to seek court sanctions for violation of the parties’ Stipulation and this

26 Order.
27

28


                                             39
 1 11.    MISCELLANEOUS.
 2        11.1. Right to Further Relief. Nothing in the parties’ Stipulation or this
 3 Order abridges the right of any person to seek its modification by the Court in the

 4 future.

 5        11.2. Right to Assert Other Objections. By stipulating to the entry of this
 6 Protective Order pursuant to the parties’ Stipulation, no Party waives any right it

 7 otherwise would have to object to disclosing or producing any information or item

 8 on any ground not addressed in the parties’ Stipulation or this Order. Similarly, no

 9 Party waives any right to object on any ground to use in evidence any of the

10 material covered by the parties’ Stipulation and this Protective Order.

11 //

12 ///

13 ///

14 ///

15 ///

16 ///

17 ///

18 ///

19 ///
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                            40
 1                      ORDER ENTERING STIPULATED PROTECTIVE ORDER

 2          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

 3          1.      The above stipulated protective order is entered;

 4          2.      The parties are advised that pursuant to the Local Rules of the United States

 5                  District Court, Eastern District of California, any documents which are to be filed

 6                  under seal will require a written request which complies with Local Rule 141;

 7          3.      The party making a request to file documents under seal shall be required to show

 8                  good cause for documents attached to a nondispositive motion or compelling

 9                  reasons for documents attached to a dispositive motion.         Pintos v. Pacific

10                  Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009); and

11          4.      If a party’s request to file Protected Material under seal is denied by the Court,

12                  then the previously filed material shall be immediately accepted by the court and

13                  become information in the public record and the information will be deemed filed

14                  as of the date that the request to file the Protected Information under seal was

15                  made.

16
     IT IS SO ORDERED.
17

18 Dated:        March 13, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
19
20

21

22

23

24

25

26
27

28


                                                    41
